Title: From Thomas Jefferson to Ferdinand Grand, 4 May 1787
From: Jefferson, Thomas
To: Grand, Ferdinand



Dear Sir
Marseilles May 4. 1787.

I take the liberty of putting the inclosed letter under your cover to avoid it’s being opened. It contains one for Mr. Jay which is to go by the packet sailing from Havre on the 10th. You will perceive therefore at the time of receiving this that there is not a moment to lose. I must therefore beg the favor of you to send a Commissioner instantly with it to my hotel: and, if Mr. Short should happen to be in the country as he may be, to instruct my Maitre d’Hotel to open the letter to Mr. Short, and to do what I have therein desired, which is to dispatch a courier instantly to Havre. Pardon me, Sir, for the trouble I give you which circumstances force me to, and be assured of the sentiments of esteem & respect with which I have the honour to be Sir your most obedient humble servt.,

Th: Jefferson

